     Case 2:21-cv-00083-SB-MRW Document 24 Filed 08/01/21 Page 1 of 2 Page ID #:118



 1

 2                                                               August 1, 2021

 3                                                                   VPC

 4                                                                JS-6
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11

12    GEORGE JONES,                             Case No.: 2:21-cv-00083-SB-MRW
13                Plaintiff,                    Hon. Stanley Blumenfeld, Jr
14        v.
15                                              ORDER FOR DISMISSAL WITH
      DANIEL DANISON, AN                        PREJUDICE
      INDIVIDUAL; and DOES 1-10,
16
                  Defendants.                   Action Filed: January 6, 2021
17                                              Trial Date: Not on Calendar
18

19
20

21

22

23

24

25

26

27

28
                                                 1
                                ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00083-SB-MRW Document 24 Filed 08/01/21 Page 2 of 2 Page ID #:119



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff George Jones’ action against Defendant Daniel Danison is dismissed with
 5    prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10

11
      Dated: July 31, 2021
12                                                        Hon. Stanley Blumenfeld, Jr
                                                          United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
                               ORDER FOR DISMISSAL WITH PREJUDICE
